                                                                                 Case 3:20-cv-06554-WHA Document 6 Filed 11/23/20 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                          6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   JOSHUA ANTHONY TORRES,                                   No. C 20-6554 WHA (PR)
                                                                          9                   Petitioner,                              ORDER OF DISMISSAL;
                                                                                                                                       GRANTING LEAVE TO PROCEED
                                                                         10     v.                                                     IN FORMA PAUPERIS
                                                                         11   SAN FRANCISCO SHERIFF’S
United States District Court




                                                                              DEPARTMENT,                                              (Dkt. No. 2)
                               For the Northern District of California




                                                                         12
                                                                                              Respondent.
                                                                         13                                           /
                                                                         14
                                                                                      Petitioner, an inmate in the San Francisco County Jail, filed this pro se petition for a writ
                                                                         15
                                                                              of habeas corpus pursuant to 28 U.S.C. § 2254. He claims that conditions of his confinement in
                                                                         16
                                                                              the jail are unconstitutional, including insufficient access to educational and rehabilitative
                                                                         17
                                                                              programs. "Federal law opens two main avenues to relief on complaints related to
                                                                         18
                                                                              imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the Civil
                                                                         19
                                                                              Rights Act of 1871, Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges to the
                                                                         20
                                                                              lawfulness of confinement or to particulars affecting its duration are the province of habeas
                                                                         21
                                                                              corpus." Muhammad v. Close, 540 U.S. 749, 750 (2004). Petitioner’s claims involving the
                                                                         22
                                                                              conditions of his confinement are not the proper subject of a habeas action. See Badea v. Cox,
                                                                         23
                                                                              931 F.2d 573, 574 (9th Cir. 1991); see also Crawford v. Bell, 599 F.2d 890, 891-92 & n.1 (9th
                                                                         24
                                                                              Cir. 1979) (affirming dismissal of habeas petition on basis that challenges to terms and
                                                                         25
                                                                              conditions of confinement must be brought in civil rights complaint).
                                                                         26
                                                                                      In an appropriate case, a habeas petition may be construed as a Section 1983 complaint.
                                                                         27
                                                                              Wilwording v. Swenson, 404 U.S. 249, 251 (1971); see also Nettles v. Grounds, 830 F.3d 922,
                                                                         28
                                                                              936 (9th Cir. 2016) (en banc). Although the court may construe a habeas petition as a civil
                                                                              rights action, it is not required to do so. The filing fee for a habeas petition is five dollars, and
                                                                                 Case 3:20-cv-06554-WHA Document 6 Filed 11/23/20 Page 2 of 2



                                                                          1   if leave to proceed in forma pauperis is granted, the fee is forgiven. For civil rights cases,
                                                                          2   however, the fee is now $400 and under the Prisoner Litigation Reform Act the prisoner is
                                                                          3   required to pay it, even if granted in forma pauperis status, by way of deductions from income
                                                                          4   to the prisoner’s trust account. See 28 U.S.C. 1915(b)(1). A prisoner who might be willing to
                                                                          5   file a habeas petition for which he or she would not have to pay a filing fee might feel otherwise
                                                                          6   about a civil rights complaint for which the $400.00 fee would be deducted from income to his
                                                                          7   or her prisoner account. Also, a civil rights complaint which is dismissed as malicious,
                                                                          8   frivolous, or for failure to state a claim would count as a “strike” under 28 U.S.C. § 1915(g),
                                                                          9   which is not true for habeas cases.
                                                                         10             In view of these potential pitfalls for petitioner if the petition were construed as a civil
                                                                         11   rights complaint, the case will is DISMISSED without prejudice to petitioner filing a civil rights
United States District Court
                               For the Northern District of California




                                                                         12   action if he wishes to do so in light of the above.
                                                                         13             If petitioner has claims challenging his conviction or sentence as unconstitutional, he
                                                                         14   may bring them in a habeas petition after he has presented all of those claims to the California
                                                                         15   Supreme Court in a manner that adheres to the state courts’ procedures, and after the California
                                                                         16   Supreme Court has decided those claims. It does not appear from his form petition that he has
                                                                         17   done so.
                                                                         18             No certificate of appealability is warranted in this case because a reasonable jurist would
                                                                         19   not find the dismissal of this petition debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484
                                                                         20   (2000).
                                                                         21             Leave to proceed in forma pauperis is GRANTED.
                                                                         22             The clerk shall enter judgment and close the file.
                                                                         23             IT IS SO ORDERED.
                                                                         24
                                                                              Dated: November 20           , 2020.
                                                                         25                                                            WILLIAM ALSUP
                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                  2
